05/16/2017




                IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                                     May 8, 2017 Session

                                  IN RE HAILEY K., ET AL.

                   Appeal from the Juvenile Court for Knox County
                      No. 152626      Timothy E. Irwin, Judge


                               No. E2017-00397-COA-R3-PT


This is a termination of parental rights appeal. The Trial Court Judge announced a ruling
from the bench at the conclusion of the final hearing below and then subsequently entered a
written order vacating the oral ruling. The order vacating the oral ruling contemplates
further proceedings in the Trial Court. Because there is no final written order terminating
the parental rights of the appellant, Shanna K., to her children, we have no jurisdiction to
consider this appeal.

               Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

CHARLES D. SUSANO, JR., J., D. MICHAEL SWINEY, C.J., AND JOHN W. MCCLARTY, J.

Shanna K., Knoxville, Tennessee, appellant, pro se.

Herbert Slatery III, Attorney General and Reporter, and Kathryn A. Baker, Assistant
Attorney General, General Civil Division, Nashville, Tennessee, for the appellee,
Tennessee Department of Children’s Services.

James E. Corcoran, III, Knoxville, Tennessee, Guardian Ad Litem.

                                MEMORANDUM OPINION1
       1
       Rule 10 of the Rules of the Court of Appeals provides as follows:

              This Court, with the concurrence of all judges participating in the case,
              may affirm, reverse or modify the actions of the trial court by
              memorandum opinion when a formal opinion would have no
              precedential value. When a case is decided by memorandum opinion it
              shall be designated “MEMORANDUM OPINION,” shall not be
              published, and shall not be cited or relied on for any reason in any
              unrelated case.
        After being advised by the Trial Court Clerk of the order granting the parties a new
trial, this Court directed the appellant to show cause why this appeal should not be
dismissed for lack of jurisdiction based upon the lack of a final judgment. The appellant
has filed no response to the show cause order.

       “A final judgment is one that resolves all the issues in the case, ‘leaving nothing else
for the trial court to do.’ ” In Re Estate of Henderson, 121 S.W.3d 643, 645 (Tenn. 2003)
(quoting State ex rel. McAllister v. Goode, 968 S.W.2d 834, 840 (Tenn. Ct. App. 1997)).
“[A]ny order that adjudicates fewer than all the claims or the rights and liabilities of fewer
than all the parties is not enforceable or appealable and is subject to revision at any time
before entry of a final judgment adjudicating all the claims, rights, and liabilities of all
parties.” Tenn. R. App. P. 3(a). Because there is no order in this case resolving any of the
claims at issue between the parties, this Court does not have subject matter jurisdiction to
adjudicate this appeal. See Bayberry Assocs. v. Jones, 783 S.W.2d 553, 559 (Tenn. 1990)
(“Unless an appeal from an interlocutory order is provided by the rules or by statute,
appellate courts have jurisdiction over final judgments only.”).

       Because there is no final judgment in this case, we lack jurisdiction to consider the
appeal. This appeal is dismissed. Costs on appeal are taxed to the appellant, Shanna K., for
which execution may issue if necessary.



                                                                 PER CURIAM